DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                           JAMES L. HARPER,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                             Nos. 4D13-1935
                             and 4D13-1936

                           [December 3, 2014]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Gary L. Sweet, Judge; L.T. Case Nos.
562012CF002720B and 562012CF002890A.

  Carey Haughwout, Public Defender, James W. McIntire, Assistant
Public Defender, West Palm Beach, and James L. Harper, Bonifay, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We reverse the denial of appellant’s motion, filed before sentencing, to
withdraw his pleas pursuant to Florida Rule of Criminal Procedure
3.170(f). There was no meeting of the minds as to the length of time
appellant had to perform under a substantial assistance agreement and
his efforts were shut down by the supervising detective after only 16 or 17
days. See Arzola v. State, 994 So. 2d 1209 (Fla. 5th DCA 2008); Timothee
v. State, 721 So. 2d 776 (Fla. 4th DCA 1998); Pate v. State, 547 So. 2d 316
(Fla. 4th DCA 1989); Elias v. State, 531 So. 2d 418 (Fla. 4th DCA 1988);
Soto v. State, 515 So. 2d 249 (Fla. 5th DCA 1987). No direct evidence
contradicted appellant’s claim that he did not understand that his efforts
at substantial assistance were subject to such a short time frame. The
plea conference was abbreviated and perfunctory. The October 26, 2012
order provides that appellant’s release from jail prior to sentencing was
“solely for the purpose of assisting law enforcement.” Although the order
was silent as to the length of time that appellant had to perform and the
agreement gave the supervising detective the “sole discretion” to take
appellant into custody “when the defendant is no longer needed in ongoing
investigations,” appellant testified that he believed he had until January
28, 2013, when his sentencing was set, in which to “produce something,”
presumably a drug transaction.
   Under the circumstances, the trial court’s decision is reversed. The
nature, scope and duration of the substantial assistance agreement were
vague, both when initially explained to appellant and with respect to its
implementation. On remand, appellant shall be given leave to withdraw
his plea and proceed to trial.

GROSS, MAY and FORST, JJ., concur.

                           *         *       *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-